Title: To George Washington from Major General John Sullivan, 4 December 1777
From: Sullivan, John
To: Washington, George

 

Dear General
Camp Whitemarsh [Pa.] Decemr 4th 1777

Agreable to your Excellenceys Directions I have Considered upon the Advisability of making a winters Campaign and the practicability of making an Attack upon Philadelphia with the aid of a Body of Militia to be Called in for that purpose.
Though The Attacking & carrying Philadelphia is an object much to be wished yet as the attempt carries with it an Idea of a winters Campaign I must give my opinion against it. When this motion was first made I was in favor of it but I was then taught to believe by those who pretended to have viewd the Enemys Lines that their Redoubts were not Inclosed in Rear but my own observation has Since Convinced me of the Contrary, my own opinion as well as that of a Great majority of the General officers has been that an Attack upon the Enemies Redoubts in Front & upon the City afterward would be Hazardous & must End in Ruin to the Army; & as we find their Redoubts are Equally Strong in Rear The Attempt will be Equally Dangerous—but if not altogether So it must at Least be attended with great Hazard–and in order to make the attempt your naked Army must be kept in the field the greater part if not the whole of the winter This in my opinion Should never be Done but where the object is of great importance and where there is a moral Certainty of obtaining the End in view. Even when an Army is properly Cloathed against the Inclemencey of the Season: but of your Army one third of them at Least are now Confined to their Cold Tents & unwholsome Hutts for want of Shoes Stockings & other Cloathing a very Large number of them unable Longer to Endure the Severity of their Situation have retired (Sick) to the Hospitals or to Country Houses The numbers which Daily fall Sick in Camp is Surprizing They have neither Cloaths to keep them warm by Day or Blankets by night Most of the officers are in the Same Situation. This it is which Induces So many of them to Resign many officers who have behaved with Credit have petitioned me for Leave to Retire for a Season or to Resign their Commissions & assigned as a Reason for not waiting on me that they were So naked they were ashamed to be seen That Cloathing was not to be had & Even if it was Their wages would not Enable them to purchase. I have taken pains to Inquire from the most Sensible officers & have Conversed with Several General officers upon the alarming Spirit of Resignation which takes place in the Army & find they in General Say this: “that they and their men have been marching and Countermarching all the year; that they have fought two General Actions beside Skirmishes that the Cloathes & Shoes which they wore out has amounted to their wages which Leave their Families

to Suffer at home That the Baggage they Sent to Bethlehem has been mostly plundered & they have no possable way of replacing it: That the price of Articles bears no proportion to their wages—they further Say that their Rank has not been Settled that they have been told from time to time that This Should be Done when they Retired to winter Quarters of which they See not the Least prospect & that while they have Contentedly born all this they Daily See Congress placing men over their heads without any Regard to their Rank or Services[.”] Dear General I feel for you when I tell you that this is not the Language of a few officers of Inferiour Rank but of high & Low Such a Disaffection I never could have conceived had not my inquiries Convinced me I know I must give you pain as it is not in your power to Redress those grievances but Duty oblidges me to give the information I am fully Convinced and fear the Event will prove that more than half your officers will Leave you in a month unless Some Remedy is found out to Quiet their minds and relieve their Distresses—Under These circumstances a winters Campaign will in my opinion Dissolve the Army: I know it has been urged that the above Sad State of our affairs Should induce us to Risque an Action as Soon as possible and I am myself fully of that opinion but can we Compell the Enemy to it if they Decline it if Mr Howe does not come to Attack us when we Lay So near him it is Evident he does not mean to fight us unless we attack his Lines—whoever would advise to this Measure puts the fate of America upon the Toss of a Single Die without Reflecting upon the Dismal Situation our affairs must be in if unsuccessful in an attempt where there are at Least twenty Chances to one against us—to remedy those Evils as much as possible I most Sincerely Recommend that the Army be removed immediately to Winter Quarters That Congress fall upon Some method of affording a proper Support to Officers & Soldiers and that the Rank throughout the Army be Settled & made known That in Instances of Rank which give universal Dissatisfaction the Honor of a few individuals Should be Sacrificed to the good of the whole & Every method taken to Recruit the Army Collect the Scattered, Recover the Feeble & Discipline the whole in order to take the field with vigor Early in the Spring which may be by March or April & in the mean while an Apparatus Should be collecting to Set down before Philadelphia in form So Early in the Spring as will enable us by Regular approaches to carry the Town before a Reinforcement can arrive. A Body of Militia may (if thot necessary) be Seasonably notified to Join us on the Day your Excellencey may fix for opening the Campaign—I know it may be objected to this plan that During the winter we Leave a vast Tract of Country Exposed to the Enemy but this may be Said in all cases of taking winter Quarters Every Army that Retires to Winter Quarters must Leave some Country Exposed and I think it much better to give them all Pensyvania for the

Winter than to Ruin That Army which must Save America, if Saved at all. If a winters Campaign is Carried on barely for the purpose of preventing the Enemy from Drawing provisions and Forage we Shall in my opinion be the greatest Sufferers the Army cannot in a Little time Act but in the partizan way Some of Colo. Stewards Regt will Soon Leave you nine virginia Regiments must Soon go Home The Drafts from Connecticut Leave you the first of January this with what will be taken off by fatigue &c. will Render Mr Howe Superiour to you in the field through the winter & if our attention is taken up in carrying on a partizan winters Campaign you will have in the Spring the miserable remains of an Army worn out with Fatigue & totally unfit for any opperations The King of prussia Speaking of winter Campaigns Says that no man having his Eyes open will carry on a winters Campaign unless he has Infinite objects in view this he Says of winter Campaigns Generally but I believe if his opinion was taken upon an Armys Carrying one on under our Disadvantages he would adopt a Language Still more forceable; he Says good winter Quarters are to give Tranquility to the minds of the Soldiers to Recruit your Army restore Constitutions reduced by Fatigue mend Carriages fill up your Regiments manouvre your Troops refresh your Horses make your Arrangements & Lay your Plans for the Ensuing Campaign all This is Essentially necessary for us at present to be About. I am therefore Clearly of opinion that no time Should be Lost in taking the Troops to winter Quarters & that we Should immediately fall upon Some method of giving Ease to our Soldiers & Satisfaction to our officers: unless this is Done & unless all other Considerations give way to it I fear the Event of the next Campaign will prove That in Striving to do too much we have Ruined all I am Confident that if the plan I propose is adopted we Shall be able in the Spring to take the field with an Army vastly Superiour to the Enemy Even if our New Recruits Should not be Numerous we have a vast number of Sick many have Deserted to their own homes there are upward of a hundred Deserters from the Delaware Regiment only who are Secreted by the Tories many other Regiments have almost an Equal proportion these might all be collected in the winter and with the Sick which may recover & Recruits which may be added our army will be able to take the field with great advantage in the Spring. The above is with all Due Submission offered by Dear General Your Excellenceys Most Obedt Servt

Jno. Sullivan


P.S. The best mode I could Devise for Covering the country I pointed out in my Last Therefore forbear to repeat it in this.


J.S.
